DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid heating apparatus” in claim 1, line 6 and claim 8, line 2. The recitation “fluid heating apparatus” in line 6 of claim 1 and line 2 of claim 8 draws corresponding structure to the following recitation of the current disclosure, “the fluid heating apparatus comprises an eclectic immersion heater” (Pg. 3, paragraph 10). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "heat transfer apparatus" in claims 1, 8, and 12, lines 9, 4, and 7, respectively. The recitation “heat transfer apparatus” of claims 1, 8, and 12, lines 9, 4, and 7, respectively, draws corresponding structure to the following recitation from the current disclosure, “heat transfer apparatus comprises at least a first portion operably coupled to a second portion, wherein the at least first portion, operably coupled to the second flow circuit, has disposed therein at least two plates operably coupled together in parallel, forming a flow channel between adjacent plates, and the second portion is operably coupled to a heat source” (pg. 3, paragraph 12) or equivalents. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. Line 5, recites “a heat source” however, “a heat source” is already claimed in claim 1. It is unclear to the Examiner if a second heat source is being claimed. For purposes of examination, the Examiner will interpret the heat sources of claims 1 and 5 to be the same heat source. Further, if the heat sources of claims 1 and 5 are the same heat source, the Examiner recommends changing “a heat source” in line 5 of claim 5 to “the heat source”.
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a temperature control system” is recited in both lines 1 and 3 of claim 12. It is unclear to the examiner if multiple temperature control systems are being claimed. The Examiner recommends changing the recitation in line 3 from “a temperature control system” to “the temperature control system” if only a singular temperature control system is being claimed. For purposes of examination, the Examiner will interpret the claim as recommended above.
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. The recitation “a controller” is used in lines 5, 9, 12, 16, and 20. It is unclear to the Examiner if multiple controllers are being claimed. The Examiner recommends changing the recitations in lines 9, 12, 16, and 20 from “a controller” to “the controller” if only a singular controller is being claimed. For purposes of examination, the Examiner will interpret the claim as recommended above.
Claims 13-20 are also rejected by virtue of their dependency on claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makihara et al. (WO 2020213536), hereinafter Makihara in view of Cheadle et al. (WO 2019169502), hereinafter, Cheadle.
Regarding claim 1, Makihara discloses a transportation refrigeration system comprising (Fig. 1, refrigeration cycle device 10):
a compressor (Fig. 1, compressor 11) having a suction port and a discharge port (see annotated Fig. 1 of Makihara below, suction port B, discharge port A) configured to circulate a first working fluid through a flow circuit (Fig. 1, Pg. 8, paragraph 36, The cooling water of the high temperature cooling water circuit 20 is a fluid as a heat medium. The cooling water of the high temperature cooling water circuit 20 is a high temperature heat medium. In this embodiment, as the cooling water of the high-temperature cooling water circuit 20, a liquid containing at least ethylene glycol);
a heat absorption heat exchanger (Fig. 1, condenser 12) operably coupled to a compressor discharge port (annotated Fig. 1 of Makihara depicts the condenser 12 operable coupled to the discharge port A of compressor 11); and
a temperature control system comprising (Fig. 1, vehicle temperature control device 1):
a fluid heating apparatus (Fig. 1, electric heater 25) operably coupled to a pump (Fig. 1, high temperature side pump 21), the pump configured to circulate a second working fluid by a first flow circuit and at least a second flow circuit (Fig. 1, high temperature cooling water circuit 20, low temperature cooling water circuit 30; Further, high temperature side pump 21 of Makihara has the same structure as the claimed pump and is capable of functioning in the manner claimed), wherein the first flow circuit is fluidly coupled to the heat absorption heat exchanger (Fig. 1 depicts high temperature cooling water circuit 20 fluidly coupled to condenser 12) and the second flow circuit is fluidly coupled to a heat transfer apparatus (Fig. 1, battery heat exchanger 33) of a heat source (Fig. 1, battery 2), and a radiator (Fig. 1, low temperature side radiator 32)(Fig. 1 depicts low temperature cooling water circuit 30 fluidly coupled to battery heat exchanger 33, battery 2, and low temperature side radiator 32), wherein the radiator is adjacent to a fan (Fig. 1, outdoor blower 40).
	However, Makihara does not disclose the heat transfer apparatus to comprises at least a first portion operably coupled to a second portion, wherein the at least first portion, operably coupled to the second flow circuit, has disposed therein at least two plates operably coupled together in parallel, forming a flow channel between adjacent plates, and the second portion is operably coupled to a heat source (pg. 3, paragraph 12) as required by the 112f interpretation above. 
	Cheadle, in the same field of endeavor, teaches a heat transfer apparatus (Fig. 16, heat exchanger 118) to comprise at least a first portion operably coupled to a second portion (Fig. 16, first fluid inlet and outlet fittings 38 and 40, second inlet and outlet fittings 38’ and 40’), wherein the at least first portion, operably coupled to the second flow circuit, has disposed therein at least two plates operably coupled together in parallel (Fig. 16, core plates 122), forming a flow channel between adjacent plates (Fig. 16-18, first fluid flow passages 124 and second fluid flow passages 126), and the second portion is operably coupled to the heat source.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat transfer apparatus of Makihara to with the plate heat exchanger of Cheadle. One of ordinary skill in the art would have been motivated to make this modification in order to advantageously provide rapid heat transfer thereby improving system efficiencies (Cheadle, pg. 43, paragraph 182). Further, the plate heat exchanger of Cheadle is modified into the heat transfer apparatus od Makihara it would keep the same connections disclosed in Makihara, allowing the heat transfer apparatus as modified to have a first portion operatively coupled to the second flow circuit and the second portion operably coupled to the heat source as required by the limitations of claim 1. 

    PNG
    media_image1.png
    950
    687
    media_image1.png
    Greyscale

Annotated Fig. 1 of Makihara 
	Regarding claim 2, Makihara as modified discloses a transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the temperature control system further comprises a controller in communication with at least one of the fluid heating apparatus, the pump, the fan, a first valve in the first flow circuit and at least a second valve in the second flow circuit (Makihara, Fig. 1 and 2, control device 60, outdoor blower 40, flow rate adjusting valve 36).
Regarding claim 3, Makihara as modified discloses a transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the fluid heating apparatus comprises an electric immersion heater (Fig. 1, electric heater 25).
Regarding claim 4, Makihara as modified discloses a transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein, the first working fluid comprises a refrigerant (Makihara, pg. 7, paragraph 30, The refrigerant of the refrigeration cycle device 10 is a fluorocarbon-based refrigerant), and the second working fluid comprises an organic compound, selected from a group consisting of a water-propylene glycol mixture or a water-ethylene glycol mixture (Makihara, Pg. 8, paragraph 36, The cooling water of the high temperature cooling water circuit 20 is a fluid as a heat medium. The cooling water of the high temperature cooling water circuit 20 is a high temperature heat medium. In this embodiment, as the cooling water of the high-temperature cooling water circuit 20, a liquid containing at least ethylene glycol).
Regarding claim 5, Makihara as modified discloses a transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the heat transfer apparatus comprises at least a first portion operably coupled to a second portion (Fig. 16, first fluid inlet and outlet fittings 38 and 40, second inlet and outlet fittings 38’ and 40’), wherein the at least first portion, operably coupled to the second flow circuit, has disposed therein at least two plates operably coupled together in parallel (Fig. 16, core plates 122), forming a flow channel between adjacent plates (Fig. 16-18, first fluid flow passages 124 and second fluid flow passages 126), and the second portion is operably coupled to a heat source. Further, when the plate heat exchanger of Cheadle is modified into the heat transfer apparatus of Makihara it would keep the same connections disclosed in Makihara, allowing the heat transfer apparatus as modified to have a first portion operatively coupled to the second flow circuit and the second portion operably coupled to the heat source as required by the limitations of claim 5. Even further, the limitations of claim 5 are a result of the modification of references used in the rejection of claim 1 above. 
Regarding claim 6, Makihara as modified discloses a transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the heat source comprises a power electronics package (Makihara, Fig. 1, battery 2).
Regarding claim 7, Makihara as modified discloses a transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the power electronics package comprises at least one of a power semiconductor device, a converter, an inverter, a battery, and a fuel cell (Makihara, Fig. 1, battery 2).
	Regarding claim 8, Makihara discloses a temperature control system comprising:
a fluid heating apparatus (Fig. 1, electric heater 25) operably coupled to a pump (Fig. 1, high temperature side pump 21) configured to circulate a working fluid by a first flow circuit and at least a second flow circuit (Fig. 1, high temperature cooling water circuit 20, low temperature cooling water circuit 30; Further, high temperature side pump 21 of Makihara has the same structure as the claimed pump and is capable of functioning in the manner claimed), wherein the first flow circuit is fluidly coupled to heat absorption heat exchanger (Fig. 1 depicts high temperature cooling water circuit 20 fluidly coupled to condenser 12), and the second flow circuit is fluidly coupled to a heat transfer apparatus (Fig. 1, battery heat exchanger 33)  of a heat source (Fig. 1, battery 2), and a radiator (Fig. 1, low temperature side radiator 32)(Fig. 1 depicts low temperature cooling water circuit 30 fluidly coupled to battery heat exchanger 33, battery 2, and low temperature side radiator 32) wherein the radiator is fluidly coupled to a fan (Fig. 1, outdoor blower 40).
However, Makihara does not disclose the heat transfer apparatus to comprises at least a first portion operably coupled to a second portion, wherein the at least first portion, operably coupled to the second flow circuit, has disposed therein at least two plates operably coupled together in parallel, forming a flow channel between adjacent plates, and the second portion is operably coupled to a heat source (specification, pg. 3, paragraph 12) as required by the 112f interpretation above. 
	Cheadle, in the same field of endeavor, teaches heat transfer apparatus (Fig. 16, heat exchanger 118) to comprises at least a first portion operably coupled to a second portion (Fig. 16, first fluid inlet and outlet fittings 38 and 40, second inlet and outlet fittings 38’ and 40’), wherein the at least first portion, operably coupled to the second flow circuit, has disposed therein at least two plates operably coupled together in parallel (Fig. 16, core plates 122), forming a flow channel between adjacent plates (Fig. 16-18, first fluid flow passages 124 and second fluid flow passages 126), and the second portion is operably coupled to the heat source.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat transfer apparatus of Makihara to with the plate heat exchanger of Cheadle. One of ordinary skill in the art would have been motivated to make this modification in order to advantageously provide rapid heat transfer thereby improving system efficiencies  (Cheadle, pg. 43, paragraph 182). Further, the plate heat exchanger of Cheadle is modified into the heat transfer apparatus od Makihara it would keep the same connections disclosed in Makihara, allowing the heat transfer apparatus as modified to have a first portion operatively coupled to the second flow circuit and the second portion operably coupled to the heat source as required by the limitations of claim 8. 
	Regarding claim 9, Makihara as modified discloses a transportation refrigeration system of claim 8 (see the combination of references used in the rejection of claim 8 above), wherein the first working fluid comprises a refrigerant (Makihara, pg. 7, paragraph 30, The refrigerant of the refrigeration cycle device 10 is a fluorocarbon-based refrigerant).
Regarding claim 10, Makihara as modified discloses a transportation refrigeration system of claim 8 (see the combination of references used in the rejection of claim 8 above), wherein the second working fluid comprises an organic compound, selected from a group consisting of a water-propylene glycol mixture or a water-ethylene glycol mixture (Makihara, Pg. 8, paragraph 36, The cooling water of the high temperature cooling water circuit 20 is a fluid as a heat medium. The cooling water of the high temperature cooling water circuit 20 is a high temperature heat medium. In this embodiment, as the cooling water of the high-temperature cooling water circuit 20, a liquid containing at least ethylene glycol).
Regarding claim 11, Makihara as modified discloses a transportation refrigeration system of claim 8 (see the combination of references used in the rejection of claim 8 above), further comprising a controller in communication with the at least one of the fluid heating apparatus, the pump, the fan, a first valve in the first flow circuit and at least a second valve in the second flow circuit (Makihara, Fig. 1 and 2, control device 60, outdoor blower 40, flow rate adjusting valve 36, second expansion valve 16).
Claim(s) 12-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makihara et al. (WO 2020213536), hereinafter Makihara in view of Cheadle et al. (WO 2019169502), hereinafter, Cheadle; Seybold et al. (WO 2021083991), hereinafter Seybold; Sugimura et al. (WO 2019235414), hereinafter Sugimura; and Lake et al. (US Patent No. 6,082,128), hereinafter Lake.
Regarding claim 12, Makihara discloses a method for operating a temperature control system (Fig. 1, vehicle temperature control device 1) for regulating the temperature of a heat source (Fig. 1, battery 2), the method comprising:
operably coupling an evaporator circulating a first working fluid (Fig. 1, evaporator 17 and air side evaporator 14), to a temperature control system (Fig. 1, vehicle temperature control device 1) comprising a pump (Fig. 1, high temperature side pump 21, low temperature side pump 31) for circulating a second working fluid in a first flow circuit and a second flow circuit (Fig. 1, high temperature cooling water circuit 20 and low temperature cooling water circuit 30), and a controller (Fig. 2, control device 60) having stored therein a plurality of limits or ranges for operating the temperature control system (Pg. 9, paragraph 41, The constant pressure valve 15 is a pressure adjusting unit that maintains the pressure of the refrigerant on the outlet side of the air side evaporator 14 at a predetermined value; Pg. 29, paragraph 210, battery cooling mode at predetermined time intervals);
operably coupling a heat transfer apparatus (Fig. 1, battery heat exchanger 33) adjacent to a heat source (Fig. 1, battery 2), to the second flow circuit (Fig. 1 depicts the battery heat exchanger 33 and the battery 2 coupled to the second flow circuit).
However, Makihara does not disclose the heat transfer apparatus to comprises at least a first portion operably coupled to a second portion, wherein the at least first portion, operably coupled to the second flow circuit, has disposed therein at least two plates operably coupled together in parallel, forming a flow channel between adjacent plates, and the second portion is operably coupled to a heat source (specification, pg. 3, paragraph 12) as required by the 112f interpretation above. 
	Cheadle, in the same field of endeavor, teaches heat transfer apparatus (Fig. 16, heat exchanger 118) to comprises at least a first portion operably coupled to a second portion (Fig. 16, first fluid inlet and outlet fittings 38 and 40, second inlet and outlet fittings 38’ and 40’), wherein the at least first portion, operably coupled to the second flow circuit, has disposed therein at least two plates operably coupled together in parallel (Fig. 16, core plates 122), forming a flow channel between adjacent plates (Fig. 16-18, first fluid flow passages 124 and second fluid flow passages 126), and the second portion is operably coupled to the heat source.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat transfer apparatus of Makihara to with the plate heat exchanger of Cheadle. One of ordinary skill in the art would have been motivated to make this modification in order to advantageously provide rapid heat transfer thereby improving system efficiencies (Cheadle, pg. 43, paragraph 182). Further, the plate heat exchanger of Cheadle is modified into the heat transfer apparatus od Makihara it would keep the same connections disclosed in Makihara, allowing the heat transfer apparatus as modified to have a first portion operatively coupled to the second flow circuit and the second portion operably coupled to the heat source as required by the limitations of claim 12. 
	Makihara as modified further discloses a controller (Makihara, Fig. 2, control device 60).
	However, Makihara as modified does not disclose operating the controller to circulate the second working fluid in the first flow circuit and to maintain the temperature of the second working fluid within a predetermined temperature range having an upper limit and a lower limit;
Seybold, in the same field of endeavor, teaches operating the controller to circulate the second working fluid in the second flow circuit and to reject heat from the second working fluid to at least one of the heat transfer apparatus and the heat source, when the temperature of at least one of the second working fluid and the ambient air is less than a predetermined lower temperature limit (Pg. 8, Lines 14-24, According to a further embodiment of the method, the output of the compressor is increased when the temperature of the motor vehicle battery, individual battery cells thereof and / or the temperature of the coolant in the second coolant circuit rises, typically above a predetermined upper threshold value. Provision can also be made to throttle or reduce the output of the compressor when the temperature of the motor vehicle battery, individual battery cells thereof and/or the temperature of the coolant in the second coolant circuit falls or falls, typically falls or falls below a predetermined lower threshold value. The temperature level in the area of the motor vehicle battery can be kept constant in this way).
Therefore, It would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 12 of Makihara as modified to circulate the second working fluid in the second flow circuit and to reject heat from the second working fluid to at least one of the heat transfer apparatus and the heat source, when the temperature of at least one of the second working fluid and the ambient air is less than a predetermined lower temperature limit as taught by Seybold. One of ordinary skill in the art would have been motivated to make this modification to enable the motor vehicle battery to be cooled as efficiently and energy-efficiently as possible (Seybold, Pg. 2, lines 4-6).
Makihara as modified further discloses operating the controller to circulate the second working fluid in the second flow circuit to reject heat from at least one of the heat source and the heat transfer apparatus to the second working fluid (Makihara, Pg. 30, paragraph 213, According to this, the degree of freedom in how to flow the cooling water to the high temperature side radiator 23, the heater core 22, and the battery heat exchanger 33 can be increased. Then, when the battery 2 is heated by flowing cooling water through the battery heat exchanger 33, the heat loss in the high temperature side radiator 23 can be reduced, so that the battery 2 can be heated efficiently).
However, Makihara as modified does not disclose when the temperature of the second working fluid is greater than a predetermined ambient air temperature limit.
Seybold, in the same field of endeavor, teaches when the temperature of the second working fluid is greater than a predetermined ambient air temperature limit (Pg. 8, Lines 14-24, According to a further embodiment of the method, the output of the compressor is increased when the temperature of the motor vehicle battery, individual battery cells thereof and/or the temperature of the coolant in the second coolant circuit rises, typically above a predetermined upper threshold value. Provision can also be made to throttle or reduce the output of the compressor when the temperature of the motor vehicle battery, individual battery cells thereof and / or the temperature of the coolant in the second coolant circuit falls or falls, typically falls or falls below a predetermined lower threshold value. The temperature level in the area of the motor vehicle battery can be kept constant in this way).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 12 of Makihara as modified controller to circulate the second working fluid in the second flow circuit to reject heat from at least one of the heat source and the heat transfer apparatus to the second working fluid when the temperature of the second working fluid is greater than a predetermined ambient air temperature limit as taught by Seybold. One of ordinary skill in the art would have been motivated to make this modification to enable the motor vehicle battery to be cooled as efficiently and energy-efficiently as possible (Seybold, Pg. 2, lines 4-6).
Makihara as modified further discloses operating the controller to circulate the second working fluid in the second flow circuit to reject heat from at least one of the heat source and the heat transfer apparatus to the second working fluid (Makihara, Pg. 35, paragraphs 251-252, In the cooling/battery cooling mode, the control device 60 controls the three-way valve 35 so that the battery flow path 30c is opened and the battery radiator flow path 30f is closed. As a result, in the low temperature cooling water circuit 30 in the cooling/battery cooling mode, as shown by the thick solid line in FIG. 21, the cooling water circulates in the battery heat exchanger 33 to cool the battery 2).
 However, Makihara as modified does not disclose when the temperature of the second working fluid is greater than a predetermined ambient air temperature limit.
Sugimura, in the same field of endeavor, teaches when the temperature of the second working fluid is greater than a predetermined ambient air temperature limit (On the other hand, if it is determined in step S170 that the temperature of the battery cooling water is higher than the temperature of the outside air, the process proceeds to step S190, and the cooling amount of the battery using the outside air is cooled by the radiator 22 and the battery cooling amount is insufficient. It is determined whether or not. For example, if the temperature of the battery 2 or the cooling water temperature of the low-temperature cooling water circuit tends to rise even after cooling the cooling water using outside air by the radiator 22, it is determined that the battery cooling amount is insufficient. If it is determined in step S190 that the cooling water using the outside air is cooled by the radiator 22 and it is determined that the battery cooling amount is not insufficient, the process proceeds to step S200 to cool the cooling water using the outside air. Specifically, the refrigerant is prevented from flowing through both the first evaporator 14 and the second evaporator 16 by not operating the refrigeration cycle apparatus 10. Further, the low-temperature cooling water pump 23 is operated, and the three-way valve 25 is controlled so that the cooling water circulates between the radiator 22 and the battery heat exchanger 21. Thereby, the air cooling is not performed by the first evaporator 14, and the battery cooling water is cooled by the outside air by the radiator 22. Therefore, cooling of the battery 2 using outside air is performed without air cooling).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 12 of Makihara as modified to circulate the second working fluid in the second flow circuit to reject heat from at least one of the heat source and the heat transfer apparatus to the second working fluid when the temperature of the second working fluid is greater than a predetermined ambient air temperature limit as taught by Sugimura. One of ordinary skill in the art would have been motivated to make this modification because the refrigeration cycle apparatus 10 has a function of cooling the battery 2 so as to maintain the temperature of the battery 2 within an appropriate temperature range (Sugimura, pg. 5, paragraph 25).
Makihara as modified further discloses operating the controller to circulate the second working fluid in the first flow circuit to reject heat from the second working fluid (The low temperature side second merging portion 30g is arranged at a portion of the battery flow path 30c on the cooling water inlet side of the battery heat exchanger 33. At the low temperature side second merging portion 30g, the cooling water radiated by the condenser 12 merges toward the battery heat exchanger 33 side. The battery outlet side flow path 20g is connected to the battery flow path 30c at the low temperature side second branch portion 30h. The battery outlet side flow path 20g is connected to a portion of the condenser flow path 20a on the cooling water inlet side of the high temperature side reserve tank 24).
However, Makihara as modified does not disclose to at least one of the evaporator and a cargo compartment, when at least one predetermined operating condition limit is exceeded. 
Lake, in the same field of endeavor, teaches to at least one of the evaporator and a cargo compartment, when at least one predetermined operating condition limit is exceeded (Col. 18, lines 52-56, Heat to the passenger compartment is provided by a combination of the HVAC in heat pump mode and PTC heaters 62 depending on the ambient temperature and the requested target temperature as selected by the position of the temperature lever 74).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 12 of Makihara as modified to circulate the second working fluid in the first flow circuit to reject heat from the second working fluid to at least one of the evaporator and a cargo compartment, when at least one predetermined operating condition limit is exceeded as taught by Lake. One of ordinary skill in the art would have been motivated to make this modification to employ a centralized pressure reducing assembly to reduce the cost and improve the performance and reliability of automotive reversible HVAC systems by simplifying the interconnection of the HVAC components (Lake, Col. 2, lines 49-52).
Regarding claim 13, Makihara as modified discloses the method of claim 12 (see the combination of references used in the rejection of claim 12 above) wherein the controller operates an electric heater when the temperature of the second working fluid is less than the lower limit of a predetermined temperature range (Makihara, Fig. 1, electric heater 25; Pg. 35, paragraph 259, When the amount of heat required for heating the interior of the vehicle is insufficient for the amount of heat absorbed by the cooling water from the outside air by the low temperature side radiator 32, the amount of heat can be supplemented by operating the electric heater).
Regarding claim 16, Makihara as modified discloses the method of claim 12 (see the combination of references used in the rejection of claim 12 above), wherein the predetermined operating condition limit comprises a group consisting of a cargo compartment temperature limit, an evaporator coil temperature limit, an evaporator air pressure limit, or time limit (Pg. 9, paragraph 41, The constant pressure valve 15 is a pressure adjusting unit that maintains the pressure of the refrigerant on the outlet side of the air side evaporator 14 at a predetermined value; Pg. 29, paragraph 210, battery cooling mode at predetermined time intervals).
Regarding claim 17, Makihara as modified discloses the method of claim 12 (see the combination of references used in the rejection of claim 12 above), wherein the heat source comprises a power electronics package (Makihara, Fig. 1, battery 2).
Regarding claim 18, Makihara as modified discloses the method of claim 17 (see the combination of references used in the rejection of claim 17 above), wherein the power electronics package comprises at least one of a power semiconductor device, a converter, an inverter, a battery, a fuel cell (Makihara, Fig. 1, battery 2).
Regarding claim 19, Makihara as modified discloses the method of claim 12 (see the combination of references used in the rejection of claim 12 above) wherein, the second working fluid comprises an organic compound, selected from a group consisting of a water-propylene glycol mixture or a water-ethylene glycol mixture (Makihara, Pg. 8, paragraph 36, the cooling water of the high temperature cooling water circuit 20 is a fluid as a heat medium. The cooling water of the high temperature cooling water circuit 20 is a high temperature heat medium. In this embodiment, as the cooling water of the high-temperature cooling water circuit 20, a liquid containing at least ethylene glycol).
Regarding claim 20, Makihara as modified discloses the method of claim 12 (see the combination of references used in the rejection of claim 12 above), wherein the first working fluid comprises a refrigerant (Makihara, Pg. 7-8, paragraph 30, The refrigerant of the refrigeration cycle device 10 is a fluorocarbon-based refrigerant).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makihara as modified as applied to claim 13 above, and further in view of Hasegawa et al. (JPH08138762), hereinafter Hasegawa.
Regarding claim 14, Makihara as modified discloses the method of claim 13 (see the combination of references used in the rejection of claim 13 above), wherein the controller operates to permit the second working fluid to reject heat to the evaporator (Makihara, Pg. 22, paragraph 148, In the cooling / battery cooling mode, the air inside the vehicle is cooled by cooling the air blown into the vehicle interior by the air side evaporator 14, and the battery 2 is cooled by the cooling water cooled by the cooling water side evaporator 17).
However, Makihara as modified does not disclose turn off the electric heater, when the temperature of the second working fluid is greater than the upper limit of the predetermined temperature range. 
Hasegawa, in the same field of endeavor, teaches disclose turn off the electric heater, when the temperature of the second working fluid is greater than the upper limit of the predetermined temperature range (Pg. 6-7, paragraph 76, In this case, when the heater outlet liquid temperature Thw is 70°C. or higher (step S12 is not established), the battery 41 can be sufficiently heated by this temperature, and therefore the electric heater 45 is set to Turn off (step S26), warm the battery 41).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Makihara as modified to permit the second working fluid to reject heat to the evaporator, and turn off the electric heater, when the temperature of the second working fluid is greater than the upper limit of the predetermined temperature range as taught by Hasegawa. One of ordinary skill in the art would have been motivated to make this modification because the method can surely keep the recommended temperature range and reduce the power consumed (Hasegawa, abstract).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makihara as modified as applied to claim 12 above, and further in view of Martin et al. (US Patent No. 10,443,786), hereinafter Martin.
Regarding claim 15, Makihara as modified discloses the method of claim 12 (see the combination of references used in the rejection of claim 12 above), wherein the controller operates a fan (Makihara, Fig. 1, outdoor blower 40).
However, Makihara as modified does not disclose controlling the fan to reject heat from the second working fluid when the temperature of the second working fluid is greater than a predetermined upper temperature limit of at least one of ambient air and a reservoir.
Martin, in the same field of endeavor, teaches controlling the fan to reject heat from the second working fluid when the temperature of the second working fluid is greater than a predetermined upper temperature limit of at least one of ambient air and a reservoir (Col. 8, lines 40-47, For example, the speed of a fan proximate to heat exchanger 216 may be increased in response to an increase of load 215 in order to remove more heat from the space proximate load 215. In certain embodiments, based on that comparison between the measured temperature from temperature sensor 241 and the temperature set point, the speed of one or more fans may be increased to increase heat transfer; Col. 9, lines 56-62, Different set points may be used for different modes of operation based on other readings or predetermined information. For example, the time of day, the ambient temperature, the humidity, and considerations may be used by controller 400 or by an operator of cooling system 200 in order to control the flow and/or operation of any of the components of cooling system 200).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Makihara as modified to operate a fan to reject heat from the second working fluid when the temperature of the second working fluid is greater than a predetermined upper temperature limit of at least one of ambient air and a reservoir as taught by Martin. One of ordinary skill in the art would have been motivated to make this modification because cooling system 200 may be more efficient than conventional vapor compression refrigeration systems used for high capacity cooling or refrigeration (Martin, col. 10, lines 18-21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burchill et al. (WO 2018226649) discloses a similar transport refrigeration system
Cheng (EP 3069910) discloses a similar heat transfer apparatus and power electronics package
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                         11/29/2022

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763